Name: 84/260/EEC: Commission Decision of 29 February 1984 amending Decision 78/463/EEC establishing a Community typology for agricultural holdings
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  farming systems;  monetary economics
 Date Published: 1984-05-14

 Avis juridique important|31984D026084/260/EEC: Commission Decision of 29 February 1984 amending Decision 78/463/EEC establishing a Community typology for agricultural holdings Official Journal L 128 , 14/05/1984 P. 0001 - 0035 Spanish special edition: Chapter 03 Volume 30 P. 0169 Portuguese special edition Chapter 03 Volume 30 P. 0169 COMMISSION DECISION of 29 February 1984 amending Decision 78/463/EEC establishing a Community typology for agricultural holdings (84/260/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Decision of 4 December 1962 on the coordination of policies on the structure of agriculture (1), and in particular Article 4 thereof, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (2), as last amended by Regulation (EEC) No 2143/81 (3), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 218/78 of 19 December 1977 on the organization of a survey on the structure of agricultural holdings for 1979/80 (4), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 449/82 of 15 February 1982 on the organization of a survey on the structure of agricultural holdings for 1983 (5), and in particular Article 6 (1) (a) and (b) thereof, Whereas Article 1 of Commission Decision 78/463/EEC (6) defines the two factors on which the Community typology is based, namely type of farming and the economic size of the holding ; whereas these two factors are determined by reference to the standard gross margin (SGM); Whereas the standard gross margin as defined in Article 1 (d) of the abovementioned Decision is an economic criterion expressed in money terms ; whereas such a criterion necessarily undergoes change in the course of time; Whereas the standard gross margins laid down in Annex I to the abovementioned Decision are based on average values for the period 1972 to 1974 or 1972/73 to 1974/75 ; whereas, consequently, they should be updated with effect from 1980 to take account of economic developments so that the typology retains its full significance when applied as provided for in Article 3 of that Decision; Whereas this should be done by reference to the standard gross margins recorded over a period of several years around 1980; Whereas the list of enterprises for which standard gross margins are determined should be brought into line with the headings used in the 1979/80 and 1983 surveys on the structure of agricultural holdings (1) OJ No 136, 17.12.1962, p. 2892/62. (2) OJ No 109, 23.6.1965, p. 1859/65. (3) OJ No L 210, 30.7.1981, p. 1. (4) OJ No L 35, 4.2.1978, p. 1. (5) OJ No L 59, 2.3.1982, p. 1. (6) OJ No L 148, 5.6.1978, p. 1. provided for in Regulations (EEC) No 218/78 and (EEC) No 449/82; Whereas Italy was unable to participate within the prescribed period in the 1979/80 survey on the structure of agricultural holdings organized on the basis of Regulation (EEC) No 218/78 and it is therefore not essential that the SGMs for that Member State be available for the analysis of the results of that survey ; whereas, however, Italy is undertaking a general survey in accordance with Article 2 (2) of Regulation (EEC) No 449/82 ; whereas, therefore, the SGMs for Italy must be added to this Decision as soon as possible; Whereas the measures provided for in this Decision are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network and with the opinion of the Standing Committee on Agricultural Statistics, and the Standing Committee on Agricultural Structure has been consulted on them, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Decision 78/463/EEC are hereby amended in accordance with the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 February 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX PART 1 The following shall be added to Annex I to Commission Decision 78/463/EEC: "C. Standard gross margins (base period "1980") 1. The standard gross margins (SGMs) below are average values regarded as representative for a three-year period around 1980. They are expressed in ECU for each type of crop farming (per hectare) and livestock farming (per head of livestock) (1) corresponding to the headings in the list of characteristics for the 1979/80 and 1983 surveys on the structure of agricultural holdings, which is contained in Annex II (C). The SGMs are determined for the 29 Erhebungsbezirke in the Federal Republic of Germany (Hamburg, Bremen, and Berlin constituting a single region), the 22 programme regions in France, the 52 survey divisions in Italy (2), the six farm accountancy data network divisions in the United Kingdom, the 52 Nomos in Greece and the two regions in Ireland and Denmark ; the SGMs for Belgium, the Netherlands and Luxembourg are not regionalized. (1) For poultry : per hundred head. (2) The SGMs for Italy will be fixed as soon as the necessary data have been collected. >PIC FILE= "T0025811"> >PIC FILE= "T0025812"> >PIC FILE= "T0025813"> >PIC FILE= "T0025814"> >PIC FILE= "T0025815"> >PIC FILE= "T0025816"> >PIC FILE= "T0025817"> >PIC FILE= "T0025818"> >PIC FILE= "T0025819"> >PIC FILE= "T0025820"> >PIC FILE= "T0025821"> >PIC FILE= "T0025822"> >PIC FILE= "T0025823"> >PIC FILE= "T0025824"> >PIC FILE= "T0025825"> >PIC FILE= "T0025826"> >PIC FILE= "T0025827"> >PIC FILE= "T0025828"> >PIC FILE= "T0025829"> >PIC FILE= "T0025830"> >PIC FILE= "T0025831"> >PIC FILE= "T0025832"> >PIC FILE= "T0025833"> >PIC FILE= "T0025834"> >PIC FILE= "T0025835"> 2. Method of using standard gross margins (base period "1980") (1) The SGMs set out in C are used in the context of the Community typology for agricultural holdings to determine the type of farming and the size class appropriate to each holding considered. (2) The SGMs which are applied to each holding are those for the region in which the holding is situated. (3) The SGMs relating to crops are used to multiply the appropriate crop area expressed in hectares. (4) The application of the SGMs for fodder crops (D/12 : forage roots and tubers, D/18 : forage plants, F/01 : pasture and meadow and F/02 : rough grazings) is as follows: (a) The SGMs of fodder crops are normally zero, the variable costs of fodder being deducted when calculating the SGMs of grazing livestock. (b) If there are no grazing livestock on the holding, fodder crops are treated in the same way as other crops. The appropriate SGM given under C is applied. This provision applies also in the case of Dutch holdings when the ratio between the SGM for fodder crops and the SGM for grazing livestock (J/01 to J/10) is higher than 3 and, in the case of French holdings, higher than 1. (c) >PIC FILE= "T0026452"> (d) For these two countries, the existence of a fodder surplus, or of a fodder deficit in the case of Danish holdings, is determined as follows: The relationship between grazing livestock and fodder crops is established by weighting the numbers of livestock on each holding according to the weights set out in table 1 below and the areas of fodder crops by the weights set out in table 2 below. The resulting weighted grazing livestock figure is then divided by the weighted figure for the fodder crops ; the ratio (R) derived from this calculation is then compared with a lower threshold (3) and, in the case of Danish holdings, with an upper threshold (4). If R is above the lower threshold and, for Denmark, below the upper threshold, the situation is considered "normal" and fodder crops are not taken into account when calculating the standard gross margin of the holding. If, on the other hand, R is below the lower threshold or, for Denmark, is above the upper threshold, there is a surplus or deficit of fodder and the following procedures are applied: - In the case of a surplus of fodder, only a part of the SGM for all fodder crops is taken into account. This part (x) is calculated according to the following formula: >PIC FILE= "T0025836"> where : a = 0,5 in Denmark and 2,5 (national average) in Belgium. The result is allocated to the different types of farming as indicated in Annex II (B) and added to the SGMs for the other enterprises in order to determine the SGMs of the holding. In this it is assumed that fodder crops have been used by the holding's livestock in the following order of priority: F/01 : pasture and meadow, F/02 : rough grazings, D/18a : temporary grass, D/18b : other fodder plants and D/12 : forage roots and tubers. Example (Denmark) : If R is 0,4, the part to be taken into account is: >PIC FILE= "T0025924"> If the SGM for fodder crops on the holding is : D/12 = 500, D/18 = 6 000, F/01 + F/02 = 3 500 (total = 10 000), then 1/5 of 10 000, i.e. 2 000, is added to the SGM of the holding according to the following division : 500 for D/12 then the balance, i.e. 1 500 for D/18. >PIC FILE= "T0025925"> (3) Lower threshold = 0,5. (4) Upper threshold = 1,7. - In the case of Danish holdings with a fodder deficit the SGM for each category of grazing livestock on such holdings is reduced according to the following formula: >PIC FILE= "T0025837"> For category J/07 (dairy cows), the normal SGM being 634 and the SGM from table 3 being 416, the SGM to be applied in the case of this holding for this category of livestock is: 634 - 0,43 (634 - 416) = 540 (5) The SGMs relating to livestock are used to multiply the appropriate number of animals, expressed in terms of heads (for poultry (J 14, J/15, J/16) in terms of 100 head). Piglets (J/11) are taken into account only when no breeding sows (J/12) are on the holding. (6) The SGMs given in table 3 below apply to grazing livestock on Danish and French holdings which do not produce fodder (D/12 + D/18 + F/01 + F/02 = 0) (1). (7) When for a given holding the area of each crop on the one hand and the number of heads for each category of livestock on the other hand have been converted into SGMs using the procedure set out above, two operations allow the holding to be classified, i.e.: - the addition of the SGM for each enterprise in order to obtain the total SGMs of the holding, this criterion being used to determine its size, - the division of each of the SGMs for the different principal and/or particular types by the total SGMs of the holding in order to determine its type of farming. (1) This provision applies also to French holdings where the ratio between the SGM for fodder and the SGM for grazing livestock (J/01 to J/10) is below 0,1. TABLE 1 WEIGHTING FOR DIFFERENT TYPES OF GRAZING LIVESTOCK >PIC FILE= "T0025838"> TABLE 2 WEIGHTING FOR DIFFERENT TYPES OF FODDER CROPS >PIC FILE= "T0025926"> TABLE 3 STANDARD GROSS MARGINS FOR GRAZING LIVESTOCK TO BE APPLIED WHEN NO FODDER IS GROWN ON THE HOLDING >PIC FILE= "T0025927"> PART 2 The following shall be added to Annex II (C) to Commission Decision 78/463/EEC: "2. CORRESPONDENCE BETWEEN THE HEADINGS OF THE 1975, 1979/80 AND 1983 STRUCTURE SURVEYS AND THE FARM RETURN OF THE FARM ACCOUNTANCY DATA NETWORK (FADN) >PIC FILE= "T0025839"> >PIC FILE= "T0025840"> >PIC FILE= "T0025841"> PART 3 The following shall be added to point 1 Annex III to Commission Decision 78/463/EEC: "For the purposes of the application of standard gross margins (base period "1980"), one ESU corresponds to 1 000 ECU (average value "1980") (1). (1) Conversion rates for national currencies: 1 ECU = 2,530 German marks, 5,91 French francs, 2,76 Dutch guilders, 40,27 Belgian francs, 40,69 Luxembourg francs, 0,599 pounds sterling, 0,670 Irish pounds, 7,65 Danish kroner, 57,24 Greek drachma."